DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s arguments/remarks filed 9/16/21.  Claims 2-4, 9, 14, and 17-28 were cancelled.  Claims 1, 5-8, 10-13, 15-16, and 29 are presently pending and are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 5-8 of Remarks, filed 9/16/21, with respect to the previous grounds of rejection of independent claims 1 and 29 under 35 U.S.C. 103 in view of McEntire (US Pat. 9,326,543) and Rodriguez (US Pat. 5,937,877) have been fully considered but they are not persuasive.  

Applicant argues that the cited references McEntire and Rodriguez do not disclose multiple upwardly-oriented sprayers (which at least partially ring the produce stream) spraying produce-washing fluid upwardly onto falling produce, thereby cleaning the produce, therefore Examiner has not established a prima facie case of obviousness.  Applicant further argues that Examiner relies upon impermissible hindsight.

Examiner respectfully disagrees.  As the Supreme Court noted in KSR, “[r]igid preventative rules that deny factfinders recourse to common sense, however, are KSR Intl. Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007)). The fact that a motivation is not present in the cited art alone does not necessarily mean that the Examiner has improperly gleaned the motivation from Applicant’s own specification. Motivations for modifications may be gleaned implicitly from the cited art or from “common sense”.  As per MPEP 2143, exemplary rationales supporting a conclusion of obviousness include “…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  McEntire discloses a produce cleaning system comprising: at least one produce-washing liquid sprayer (20), the at least one produce-washing liquid sprayer being positioned below a feeder system (i.e. cutter heads 22; “the pieces of cut produce are also sprayed as they fall from the cutter into the hopper below” [col. 1, lines 41-42]) [see annotated Figure 1 below; col. 2, line 67 – col. 3, line 1]; wherein, the feeder system is configured so that as the produce falls through the air from the feeder system, the at least one produce-washing liquid sprayer directs a spray of produce-washing liquid through the air, so that the produce-washing liquid directly sprays and 

    PNG
    media_image2.png
    627
    837
    media_image2.png
    Greyscale

[McEntire: Figure 1 – ANNOTATED]
McEntire teaches that said at least one produce-washing liquid sprayer (20) is positioned below the feeder system to direct a spray of produce-washing liquid through the air to directly spray and thereby clean the falling produce [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15], but does not explicitly teach that said at least one produce-washing liquid sprayer is oriented “upwardly into the air” to direct a spray of produce-washing liquid “upward through the air”.  As illustrated in 
“Sprays from sprayer heads 20 also help to reduce product bruising as they slow the produce as it leaves outlet 26 and enters hopper 14” [col. 4, lines 13-15].
One having ordinary skill in the art would recognize as a matter of common sense that the above recited function of utilizing the at least one sprayer (20) to slow the falling produce can be achieved by spraying liquid providing a counteracting upward force opposing the downward gravitational force of falling produce.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to configure said at least one sprayer of McEntire to be oriented upwardly to spray produce-washing liquid with an upward velocity component to directly impact falling produce to predictably serve the explicitly taught function of slowing falling produce for the expressed benefit of reducing product bruising [McEntire: col. 4, lines 13-15].  All of the structural elements per McEntire are the same as claimed and one of ordinary skill in the art before the effective filing date of the invention would reasonably expect that the at least one sprayer (20) of McEntire can be oriented to spray produce-washing liquid in an upward direction to directly impact and clean falling produce, because McEntire teaches that said at least one sprayer (20) is used to effectively slow falling produce as it leaves the outlet (26) to reduce product bruising [col. 4, lines 13-15].
Annotated Figure 1 of McEntire (see above) illustrates a spray manifold comprising produce-washing liquid sprayers (nozzles 20) arranged vertically in a wall of a produce chute (i.e. sprayer heads 20 at 22, positioned below inlet 24 and outlet 26) to 
On this basis, the rejections of claims 1, 5-8, 10-13, 15-16, and 29 under 35 USC 103 are maintained as presented in the following Office Action.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a feeder system for discharging produce into air” in claims 1 and 29.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10-13, 15-16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,326,543 to McEntire et al. (“McEntire”) in view of US Pat. 5,937,877 to Rodriguez (“Rodriguez”).
Regarding claims 1, 8, 13, and 15,
McEntire discloses a produce cleaning system comprising: 
a feeder system (i.e. cutter heads 22; “the pieces of cut produce are also sprayed as they fall from the cutter into the hopper below” [col. 1, lines 41-42]) for discharging produce from the feeder system into air so that a stream of the produce falls downwardly [Fig. 1; col. 2, line 60 – col. 3, line 1]; 
a produce-washing liquid (i.e. sanitizing solution, e.g. comprising water from tank 50, ClO2 from tank 52, and Cl2 from tank 54) [Fig. 1; col. 3, lines 31-44; col. 4, lines 56-58]; and 
multiple produce-washing liquid sprayers (20), the produce-washing liquid sprayers being positioned below the feeder system, the sprayers being positioned around and/or within the produce stream [see annotated Figure 1 below; col. 2, line 67 – col. 3, line 1]; 
wherein, the feeder system is configured so that as the produce falls through the air from the feeder system, the produce-washing liquid sprayers direct a spray of produce-washing liquid upward through the air, so that the produce-washing liquid directly sprays and impacts the falling produce, causing the produce to tumble and removing organic exudate from the produce, thereby cleaning the produce  [see annotated Figure 1 below; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15].  

    PNG
    media_image2.png
    627
    837
    media_image2.png
    Greyscale

[McEntire: Figure 1 – ANNOTATED]
McEntire teaches that said produce-washing liquid sprayers (20) are positioned below the feeder system to direct a spray of produce-washing liquid through the air to directly spray and thereby clean the falling produce [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15], but does not explicitly teach that said produce-washing liquid sprayers are oriented “upwardly into the air” to direct a spray of produce-washing liquid “upward through the air”.  As illustrated in annotated Figure 1 above, the produce-washing liquid sprayers (20) at least appear to be oriented horizontally.  However, McEntire does explicitly teach that:
Sprays from sprayer heads 20 also help to reduce product bruising as they slow the produce as it leaves outlet 26 and enters hopper 14” [col. 4, lines 13-15].
One having ordinary skill in the art would recognize as a matter of common sense that the above recited function of utilizing the sprayers (20) to slow the falling produce can be achieved by spraying liquid providing a counteracting upward force opposing the downward gravitational force of falling produce.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to configure said sprayers of McEntire to be oriented upwardly to spray produce-washing liquid with an upward velocity component to directly impact falling produce to predictably serve the explicitly taught function of slowing falling produce for the expressed benefit of reducing product bruising [McEntire: col. 4, lines 13-15].  All of the structural elements per McEntire are the same as claimed and one of ordinary skill in the art before the effective filing date of the invention would reasonably expect that the sprayers (20) of McEntire can be oriented to spray produce-washing liquid in an upward direction (i.e. with an upward velocity component) to directly impact and clean falling produce, because McEntire teaches that said sprayers (20) are used to effectively slow falling produce as it leaves the outlet (26) to reduce product bruising [col. 4, lines 13-15].
Annotated Figure 1 of McEntire (see above) illustrates a spray manifold comprising produce-washing liquid sprayers (nozzles 20) arranged vertically in a wall of a produce chute (i.e. sprayer heads 20 at 22, positioned below inlet 24 and outlet 26) to spray the falling produce stream, but does not explicitly teach that the produce sprayers “at least partially ring the produce stream”.  However it is old and well-known in the art 
Regarding claim 5,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the produce-washing liquid comprises a liquid solution of chlorine or other sanitizer (i.e. sanitizing solution comprising water from tank 50, ClO2 from tank 52, and Cl2 from tank 54) [Fig. 1; col. 3, lines 31-44; col. 4, lines 56-58].
Regarding claim 6,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the produce comprises fresh-cut produce (via cutter heads 22) [Fig. 1; col. 2, lines 60-66].  It is noted that the recitation “the produce comprises fresh-cut produce” is a statement of intended use which does not patentably distinguish over the prior art since McEntire meets all the structural elements of the claim(s) and is capable of the recited intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  As long as the system of McEntire is capable of operation using fresh-cut produce, the claim is therefore met.
Regarding claim 7,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the produce comprises freshly-cut produce (via cutter heads 22) [Fig. 1; col. 2, lines 60-66].  It is noted that the recitation “the produce comprises freshly-cut produce” is a statement of intended use which does not patentably distinguish over the prior art since McEntire meets all the structural elements of the claim(s) and is capable Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  As long as the system of McEntire is capable of operation using freshly-cut produce, the claim is therefore met.
Regarding claim 10,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the system further comprises a produce chute (i.e. hopper 14) positioned so that the produce falls into the chute [see Fig. 1; col. 2, lines 64-66].  
Regarding claim 11,
McEntire in view of Rodriguez discloses the system of claim 10, wherein McEntire teaches that the produce chute (i.e. hopper 14) has a hollow tapered shape so that produce is funneled downwardly [see Fig. 1; col. 2, lines 64-66], but does not explicitly teach that the chute has a truncated and inverted cone shape.  However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of said produce chute to have a hollow, truncated, and inverted cone shape since it has been held that a mere change in shape was a matter of choice which a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)]. 
Regarding claim 12,
McEntire in view of Rodriguez discloses the system of claim 10, wherein McEntire teaches that the produce chute (i.e. hopper 14) has a hollow tapered shape so that produce is funneled downwardly [see Fig. 1; col. 2, lines 64-66], but does not explicitly teach that the chute has a round cross section.  However it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of said produce chute to have a round cross sectional shape so that produce is funneled downwardly (e.g. truncated conical funnel shape) since it has been held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)]. 
Regarding claim 16,
McEntire in view of Rodriguez discloses the system of claim 1, wherein McEntire teaches that the system further comprises a substrate (i.e. perforated conveyer 30) positioned so that the cleaned produce ultimately lands on the substrate and the produce-washing liquid drains away from the substrate [see Fig. 1; col. 2, line 64 – col. 3, line 6].
Regarding claim 29,
McEntire discloses a produce cleaning system comprising: 
the pieces of cut produce are also sprayed as they fall from the cutter into the hopper below” [see: col. 1, lines 41-42]) for discharging produce from the feeder system into air so that a stream of the produce falls downwardly [Fig. 1; col. 2, line 60 – col. 3, line 1]; 
a produce-washing fluid  (i.e. sanitizing solution, e.g. comprising water from tank 50, ClO2 from tank 52, and Cl2 from tank 54) [Fig. 1; col. 3, lines 31-44; col. 4, lines 56-58]; and
multiple sprayers (20) positioned below the feeder system, the sprayers being positioned around and/or within the produce stream [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1]; 
whereby, as the produce falls through the air, the sprayers spray the produce-washing fluid onto the falling produce stream causing the produce to tumble and reorient, and thus more uniformly exposing the produce to the produce-washing fluid and thoroughly removing organic exudate and other foreign materials (soil, dirt) and bacteria from the produce, thereby cleaning the produce [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15].   
McEntire teaches that said produce-washing liquid sprayers (20) are positioned below the feeder system to direct a spray of produce-washing liquid through the air to directly spray and thereby clean the falling produce [see annotated Figure 1 above; col. 2, line 67 – col. 3, line 1; col. 4, lines 7-15], but does not explicitly teach that said produce-washing liquid sprayers are “upwardly-oriented” to direct a spray of produce-washing liquid in an upward direction through the air.  As illustrated in annotated Figure 
“Sprays from sprayer heads 20 also help to reduce product bruising as they slow the produce as it leaves outlet 26 and enters hopper 14” [col. 4, lines 13-15].
One having ordinary skill in the art would recognize as a matter of common sense that the above recited function of utilizing the sprayers (20) to slow the falling produce can be achieved by spraying liquid providing a counteracting upward force opposing the downward gravitational force of falling produce.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to configure said sprayers of McEntire to be oriented upwardly to spray produce-washing liquid with an upward velocity component to directly impact falling produce to predictably serve the explicitly taught function of slowing falling produce for the expressed benefit of reducing product bruising [McEntire: col. 4, lines 13-15].  All of the structural elements per McEntire are the same as claimed and one of ordinary skill in the art before the effective filing date of the invention would reasonably expect that the sprayers (20) of McEntire can be oriented to spray produce-washing liquid in an upward direction (i.e. with an upward velocity component) to directly impact and clean falling produce, because McEntire teaches that said sprayers (20) are used to effectively slow falling produce as it leaves the outlet (26) to reduce product bruising [col. 4, lines 13-15].
Annotated Figure 1 of McEntire (see above) illustrates a spray manifold comprising produce-washing liquid sprayers (nozzles 20) arranged vertically in a wall of a produce chute (i.e. sprayer heads 20 at 22, positioned below inlet 24 and outlet 26) to .
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711